Citation Nr: 0932437	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a gun 
shot wound (GSW) to the left lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served in the United States Marine Corps from 
January 1965 to January 1969, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran timely perfected an appeal.  
By way of an October 2005 rating decision, the Veteran was 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective May 25, 2005.  The RO denied service 
connection for residuals of a shrapnel wound to the left leg 
and residuals of a GSW to the left lower back.

A March 2006 rating decision granted service connection for 
residuals (scar) of a shrapnel wound to the left leg and 
assigned a non-compensable rating, effective May 25, 2005.  
By way of a March 2008 rating decision, the Veteran's PTSD 
evaluation was increased to 50 percent, effective May 25, 
2005.  Since the assignment of this disability rating during 
the appeal does not constitute a full grant of the benefit 
sought (nor has the Veteran indicated he is satisfied with 
the assigned rating), the issue concerning the degree of 
disability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The Veteran requested a travel board hearing, as indicated by 
the August 2009 VA Form 9.  The Veteran and his 
representative were notified of the date of the hearing in 
May 2008.  The Veteran, however, failed to report for the 
hearing, and thus the Veteran's hearing request is deemed 
withdrawn.

The issue of entitlement to service connection for residuals 
of a GSW to the left lower back. is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by intrusive recollections, 
nightmares, flashbacks, exposure distress, physiological 
reactivity, depressed mood, anxiety, avoids triggers related 
to military duty trauma, hyperarousal, insomnia, 
irritability, poor concentration, hypervigilance (exaggerated 
startle response and paranoid ideation), crying spells, 
social avoidance, amnesia related to military events, loss of 
interest in activities, emotional numbing, impaired impulse 
control, and auditory hallucinations (sounds of music and 
scraping noises); is characterized by GAF scores that range 
from 45 to 49 with the most recent GAF score of 49; and is 
productive of occupational and social impairment with reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was provided notice of the VCAA in July 2005 
prior to the initial adjudication of his claim for PTSD in an 
October 2005 rating decision.  The VCAA letter indicated the 
types of evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006 pertaining to the downstream disability rating and 
effective date elements of the claim, with subsequent 
adjudication of his claim in a June 2008 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini and Mayfield, both  supra.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection for PTSD and assigning an 
initial disability rating, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 
3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a Statement 
of the Case that addressed the initial rating assigned for 
his PTSD, included notice of the criteria for a higher 
rating, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, 
which the Veteran has done by perfecting his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these circumstances, 
VA fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in August 2005 and 
March 2008.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  In fact, the Veteran stated to 
the March 2008 VA examiner that he has not been admitted to 
inpatient psychiatric care nor has he received treatment for 
his PTSD since his last examination in August 2005.  There is 
no indication that there exists any additional evidence that 
has a bearing on this case that has not been obtained. The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met. See 38 
C.F.R. 
§ 3.103).

II.  Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the Veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R 
§ 4.6.  

The Veteran underwent a VA examination in August 2005.  The 
Veteran told the VA examiner that he reexperiences his combat 
trauma and that he had avoidance of thoughts and numbing of 
feelings about his trauma, as well has hyperarousability.  
His symptoms include intrusive thoughts, frequent nightmares, 
flashbacks, depression, physiological reactivity (i.e., 
shakiness), social avoidance, numbness, lack of interest, 
estrangement from others/ increasing need for solitude (even 
from his family), restricted affect, hyperarousability, 
agitation, irritability, restlessness/insomnia, night sweats, 
concentration deficits, increased difficulty with memory 
retention, hypervigilance, and an amnestic response for his 
period of military service in Vietnam only.  The Veteran as 
worked as a steel worker and presently as a coal mining 
supervisor.  He has worked for the coal mining company for 
over thirty years.  The Veteran also told the VA examiner 
that he feared retirement because work provides a positive 
escape for him (occupies his thoughts).  He is remarried and 
has been married to his current wife for eleven years.  He as 
two step-children, two children from a previous marriage, and 
seven grandchildren.  Recreational and other hobbies include 
riding his four-wheeler.  He denied any social outlets.  The 
Veteran also denied any history of substance or alcohol abuse 
or violence against others.  The Veteran does not receive 
treatment or take medication for his PTSD.  The VA examiner 
noted that the Veteran's current psychosocial functioning was 
poor.  He was increasingly becoming more isolated and that 
the isolation has produced an aversion to seeking help from 
medical providers.  The VA examiner stated that the impaired 
psychosocial functioning stemming from his symptoms, to 
include his restricted affect and estrangement, negatively 
affect all of his relationships in that he has no social 
outlet and few friends.

Upon mental status examination, the Veteran was well-groomed.  
He had tics and mannerisms that consisted of him bouncing his 
leg and becoming tearful.  His speech, rate, and tone were 
good, although guarded.  His affect was constricted and 
depressed.  The Veteran was oriented to person, place, time, 
and to situation.  The Veteran denied suicidal ideation or 
homicidal ideation, paranoid ideations or ritualistic 
behavior, panic attacks, and impaired impulse control.  His 
thought process was goal directed, logical, and coherent.  
There was no sign of psychosis during the examination; 
however, the Veteran reported hearing voices in the context 
of a flashback.  The Veteran denied any visual 
hallucinations.  He also reported a visceral reexperiencing 
of pain as if he was wounded all over again.  The Veteran's 
judgment for hypothetical situation was intact, excellent 
abstract thinking, and insight was good.  The Veteran also 
received a Beck Depression Inventory score of 24, which was 
moderate to severe range of symptoms for depression.  The 
Veteran was diagnosed with PTSD and major depression.  The VA 
examiner found mild impairment in his occupation and severe 
impairment in social functioning.  He further stated that the 
majority of the symptoms are attributed to the PTSD.  He 
found that that the Veteran was capable of managing his own 
finances and current income.  He was assigned a GAF score of 
45.

The Veteran underwent another VA examination in March 2008.  
The Veteran told the VA examiner that he suffered from 
nightmares, intrusive thoughts, and flashbacks, which cause a 
physiological reactivity (i.e., racing pulse).  The Veteran 
has gained a capacity for adjustment to some of his symptoms 
by occupying his time with work to suppress his thoughts.  
The Veteran also reported that he avoids programs and topics 
of war and that he also avoids crowds.  He reported amnesia 
related to certain aspects of his trauma.  He described 
himself has being emotionally distant from his wife.  He 
rented an apartment out of town (near where he worked) in 
order to be away from her.  He stated that he does not feel 
close to anyone in his life.  He had restricted range of 
affect.  He lost interest in teaching Sunday school.  He 
reported impaired sleep, irritability, difficulty 
concentrating, hypervigilance, social avoidance, exaggerated 
startle response, anxiety, depressed mood, hyperarousal, poor 
concentration, and anger outbursts (short fuse or road rage).  
He told the VA examiner that he was concerned about being 
provoked and losing his control and hurting someone.  The 
Veteran's hobbies include turkey hunting and riding his four-
wheeler.  The Veteran was gainfully employed as a supervisor 
at a coal mine company.  The VA examiner noted that the 
Veteran used work to cope with his symptoms.  The Veteran 
typically worked 14 hours a day, six days a week.  His 
supervisor accommodated him in that he could take time off on 
short notice because of his PTSD symptoms.  He reported that 
has lost 1 month of work in the past 12 months because of his 
PTSD symptoms.  He used vacation leave for this time period.  
The Veteran's social impairments consisted of no friends, 
distant with wife, and limited contact with family members.  
He considered his wife, mother, son, and daughter as 
important people in his life.  The Veteran reported that he 
was involved in two arguments at work that escalated to 
pushing and shoving.  The Veteran attributed the incident to 
increased irritability and poor tolerance for workplace 
antics by other co-workers.  The Veteran denied suicidal or 
homicidal ideation.  The VA examiner noted that the Veteran's 
psychosocial and occupational function were severely impaired 
from a social and occupation viewpoint.  And, that while the 
Veteran was employed full-time he used his employment as a 
time-occupying activity to cope with his PTSD symptoms.

Upon mental status examination, the Veteran's hygiene and 
grooming were intact.  He had no distracting tics or 
mannerisms.  He was fluent and articulate with adequate rate 
and tone.  His overall affect was "solemn" and constricted.  
The Veteran was oriented to person, place, time, and 
situation.  His mood was depressed.  The Veteran's symptoms 
consisted of intrusive recollections, nightmares, flashbacks, 
exposure distress, and physiological reactivity, depressed 
mood, anxiety, avoids triggers related to military duty 
trauma, hyperarousal, insomnia, irritability, poor 
concentration, hypervigilance (exaggerated startle response 
and paranoid ideation), crying spells, social avoidance, 
amnesia related to military events, loss of interest in 
activities, emotional numbing, impaired impulse control, and 
auditory hallucinations (sounds of music and scraping 
noises).  The Veteran denied panic attacks, ritualistic 
behavior, delusions, suicidal or homicidal ideation.  His 
thought process was goal directed, logical, and coherent.  
The VA examiner noted that the Veteran had to take more time 
off from work to regain his composure at work due to his PTSD 
symptoms.  The VA examiner further noted that the Veteran had 
become more distant from his wife and was alienated from 
other family members.  He had no friends outside of work and 
engaged in solitary activities.  Most contacts at work were 
superficial acquaintances.  The VA examiner diagnosed the 
Veteran with PTSD.  The VA examiner found severe impairment 
from both a social and occupation functioning viewpoint, but 
that the Veteran had adequate social supports to sustain him.  
He was assigned a GAF of 49.  The VA examiner also reported 
that the Veteran's symptoms had deteriorated since his last 
examination and that with the increased impairments he was 
less able to cope with his symptoms by occupying his time at 
work.

This level of symptomatology approximates the criteria for a 
50 percent rating.  Although the March 2008 VA examiner 
specifically characterized the Veteran's psychosocial and 
occupational function as severely impaired, the use of 
terminology such as "mild," "moderate," and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  The probative 
medical evidence, namely the August 2005 and March 2008 VA 
examinations, along with the Veteran's credible lay 
testimony, demonstrate that the Veteran's PTSD is manifested 
by intrusive recollections, nightmares, flashbacks, exposure 
distress, physiological reactivity, depressed mood, anxiety, 
avoids triggers related to military duty trauma, 
hyperarousal, insomnia, irritability, poor concentration, 
hypervigilance (exaggerated startle response and paranoid 
ideation), crying spells, social avoidance, amnesia related 
to military events, loss of interest in activities, emotional 
numbing, impaired impulse control, and auditory 
hallucinations (sounds of music and scraping noises).  

There is evidence that the Veteran may have some 
symptomatology that meets the criteria for a 70 percent 
evaluation, such as impaired impulse control .  However, the 
VA medical evidence of record, as reflected in the August 
2005 and March 2008 VA examination reports, do not reflect 
that the Veteran demonstrates the vast majority of the 
symptomatology needed to meet the criteria for a 70 percent 
rating under Diagnostic Code 9411.  As reflected in the 
reports discussed above, the medical evidence does not 
reflect that he exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene, and the inability 
to establish and maintain effective relationships.  While 
work history may indicate some degree of disturbance of mood, 
the Veteran's employment difficulties more appropriately 
approximate the criteria for the 50 percent disability 
rating.  The Board notes that the Veteran has maintained 
employment with the same company for over 30 years and is in 
a supervisory role.  Further, he has the ability to maintain 
long-term relationships (i.e. children, wife, mother), 
although he has recently reported becoming distant from his 
wife and intentionally resides out of town.  (See March 2008 
VA examination).  

These facts strongly suggest that the Veteran has experienced 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in establishing and 
maintaining effective work and social relationships.  
Consequently, the Board finds that an evaluation in excess of 
50 percent is not warranted for the service-connected PTSD.  
The evidence of record does not indicate any evidence of 
depersonalization, preoccupations or obsessions, near-
continuous panic or depression affecting the ability to 
function independently, speech intermittently illogical, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
The medical evidence consistently reflects that the Veteran's 
thought processes were logical and goal-directed, and free of 
delusional ideations, hallucinatory perceptions, or 
obsessive-compulsive tendencies.  
Consequently, the Board finds that no more than a 50 percent 
rating is warranted for PTSD.

The Board notes that the March 2005 VA examination diagnosed 
the Veteran with PTSD and a major depressive disorder.  The 
VA examiner found that the PTSD was related to service.  The 
VA examiner stated that the Veteran's symptoms, signs, and 
effects were primarily attributed to the Veteran's PTSD and 
accounted for the majority of his social and occupational 
dysfunction.  The Board has assessed the separate effects of 
the Veteran's service-connected and non-service-connected 
disabilities, and whether, standing alone, his service-
connected PTSD would warrant a rating higher than 50 percent; 
and, finds that, standing alone, the disability picture for 
the service-connected PTSD approximates a 50 percent rating.  
See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding 
that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an increased 
rating in excess of 50 percent for PTSD.  The Board concludes 
that there was no period during this appeal that a rating 
greater than 50 percent for service-connected PTSD was 
warranted.  Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
evaluation for PTSD is denied. 


REMAND

The Veteran reported receiving treatment outside the VA for 
back pain, as indicated by the March 2008 VA examination.  An 
attempt should be made to obtain these records.

In October 2005, the Veteran was afforded a VA examination to 
determine the nature and etiology of his complaints of 
residuals of a GSW to the left lower back.  The VA examiner 
who performed the examination diagnosed the Veteran with 
residuals of a GSW to the left lower back.  It is unclear, 
however, as to what residuals the Veteran suffers from.  
Further, the VA examiner did not review the claims file nor 
did he render an opinion with respect to etiology.  VA has a 
duty to provide a medical examination and opinion when the 
evidence reflects an in-service event, a current disability 
and an indication that the current disability may be 
associated with his service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the 
medical examination provided with respect to the Veteran's 
disability is inadequate for rating purposes, the claim must 
be remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran for 
the purpose of obtaining any VA or non-VA 
treatment records that may be available 
relating to evaluation or treatment for 
residuals of a GSW to the left lower 
back.  After obtaining any necessary 
consent from the Veteran, any identified 
records should be secured and associated 
with the claims file.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiological 
relationship between the Veteran's 
residuals of a GSW to the left lower back 
and service.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's residuals 
of a GSW to the left lower back had their 
origin in service.

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
service connection for GSW to the left 
lower back.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


